Title: William Duane to Thomas Jefferson, 20 September 1812
From: Duane, William
To: Jefferson, Thomas


          Respected Sir, Phila 20. Sepr 1812
          I should not have troubled your retirement upon political subjects had not there been a rumor for some days that you had consented to accept the station of Secy of State in the present Crisis, and that Mr. Monroe was to assume the War Department; I must confess I feared it was too good news to be true, but I cannot refrain from expressing a wish that if you could consistently with your deliberate feelings enter again into the administration, you would contribute to the other eminent services which you have rendered your country that which appears now not only necessary to the public safety but which would redound to your own eternal honor. The effects of Hull’s surrender are not to be imagined—and some great and decided act of the Executive appears to be essential in order to turn the current of public feeling out of the course in which it is running; your accession would contribute to produce such a change and to restore public confidence which is now not merely wavering but in which a great change has already taken place. The activity of the friends of Mr Clinton is unexampled in this state and in other places, and were it not for the attacks made in their inebriety upon General Armstrong, they would have made a deeper impression here, for our Electoral ticket, is not throughout such a one as would on its own worth obtain a vote; and it is the apprehension of the return of federal rule which alone saves Mr Madisons administration from desertion by the great mass of the most intelligent and virtuous part of the republicans. 
          If you were to accept the office, I should say all I think to you on the subject of public affairs, as far as the Executive administration is concerned; but as you cannot but feel a solicitude about the work to the creation of which you have so largely contributed; I shall only tell you generally what I should go into particular specifications if under different circumstances
          It cannot be doubted after a view of the whole ground, that the means possessed have not been applied with either sagacity, activity, industry or common sense in any branch of the War arrangements; and it is a melancholly truth, that any man disposed to make use of the transactions in the military branch of the government and to compare it with the most imbecile or extravagant part of Mr Adams’s administration, that the picture could be drawn with tenfold hideousness—
          Let me add that to this moment the military affairs are in a state of disorder and so destitute of system, that among the troops there is a dismal despondency, not well adapted to assure that decided effect which our arms ought to produce.
          A change in that course of public duties appears to me not merely essential to the public safety, but to the security of the policy which is characterised by your name, and to which the great body of the nation is unquestionably attached.
          The preparation within a few weeks has no doubt been greater than at any former period, but this I attribute to the interference of Col. Monroe with his aid and zeal in the war Depart and the laborious efforts of the Adjt General Cushing But it is a solemn truth that the Southern Department, with the exception of Wilkinson’s limitted command is not yet organized, altho’ it is now three months since the declaration of war; and the force on the Northern frontier collects so slowly that there will be scarcely time to establish any discipline, or for the general to know the character of the officers under him before the Canadian fleets will render the access to that country either as easy as would be now practicable, or as it would have been two months ago.
          I do not tell you these things to find fault—I only state the facts to shew the necessity of providing against the consequences—for no intelligent man can shut his eyes against them, and a despondency is the consequence where despondency is most dangerous, in the breasts of the most disinterested and virtuous men
          
          The consequences require also to be looked into—the agents of the British are as numerous as ever—they shoulder us in the streets and abuse the government unchecked in our coffeehouses—the enemy will be as well informed as we are—and perhaps better—of our situation; and it is proper to anticipate what they are likely to attempt, and to consider how we are prepared to meet their assaults.
          Their naval force will enable them to select such points on our coasts as are most exposed or best adapted to injure or distract us—from the rebellous temper in the East nothing can be apprehended singly—nothing could be apprehended even if a British force were landed, if proper means were pursued & a competent head in the War Office to direct the means of repelling the traitors within and their allies from without Suppose the British transport during the Winter 10000 men to Halifax, and taking 5000 of them on board the ships of war hoist a standard on some part of our Eastern coast—they would call those 5 ten thousand and the credulity of their adherents and of their enemies would readily double their force—These things are practicable; I do not say many would join them; but the effect is what I wish to guard against. Are there any steps taken—ought not steps to be taken to guard against such events. On the subject of the South, I shall say nothing. General Wilkinson presented a memoir last April to the War Department on the defence of the South, of which Dr Eustis unhappily is incompetent to appreciate the importance, and it is to be feared that if an attack should be made on the East or on the South, our foresight will be as at Machilimackinac a deplorable improvidence.
          I am not accustomed to feel so gloomy as I do on such subjects but I am not alone—I know no feelings but those which tend to the happiness and safety of my country—I have taken the liberty of expressing myself to Mr Monroe with the same freedom on similar subjects—and I know my frankness will meet the usual indulgence with you—but a change in the War Department appears to me indispensible to the public safety and the security of the approaching Election. Ever with love and respect. yours
          
            Wm Duane
        